Matthew N. Newman (AK Bar No. 1305023)
Wesley James Furlong (AK Bar No. 1611108)
Megan R. Condon (AK Bar No. 1810096)
NATIVE AMERICAN RIGHTS FUND
745 West 4th Avenue, Suite 502
Anchorage, AK 99501
Phone: 907-276-0680
mnewman@narf.org
wfurlong@narf.org
mcondon@narf.org

Teresa B. Clemmer (AK Bar No. 0111059)
Peter H. Van Tuyn (AK Bar No. 8911086)
Karen E. Schmidt (AK Bar No. 1211113)
BESSENYEY & VAN TUYN, LLC
310 K Street, Suite 200
Anchorage, AK 99501
Phone: 907-278-2000
teresa@bvt-law.com
peter@bvt-law.com
karen@bvt-law.com

Counsel for Plaintiffs

                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF ALASKA

 NATIVE VILLAGE OF VENETIE
 TRIBAL GOVERNMENT, et al.,
                                                  Case No. 3:20-cv-00223-SLG
                         Plaintiffs,
          v.

 DAVID L. BERNHARDT, et al.,

                         Defendants.


                          PLAINTIFFS’ NOTICE OF RELATED CASE

       Pursuant to Local Civil Rule 16.1(e), Plaintiffs Native Village of Venetie Tribal

PLAINTIFFS’ NOTICE OF RELATED CASE                                                         1


         Case 3:20-cv-00223-SLG Document 16 Filed 11/19/20 Page 1 of 3
Government, Arctic Village Council, and Venetie Village Council hereby provide notice

to the court that the above-captioned case is related to State of Washington, et al. v.

Bernhardt, No. 3:20-cv-00224-SLG (D. Alaska, filed Sept. 9, 2020).

       The above-captioned case and State of Washington both arise out of Defendants’

adoption of an oil and gas leasing program for the Coastal Plain of the Arctic National

Wildlife Refuge. While these cases arise out of the same factual circumstances and

include some similar claims, the cases also involve separate and distinct claims. The

identity and interests of the plaintiffs in the two matters are also quite different. The

cases have already been assigned to the same judge, and Plaintiffs are not seeking

consolidation.



       DATED: November 19, 2020.

                                    Respectfully submitted,

                                    By:    s/ Matthew N. Newman
                                           s/ Wesley James Furlong
                                           s/ Megan R. Condon
                                           Matthew N. Newman (AK Bar No. 1305023)
                                           Wesley James Furlong (AK Bar No. 1611108)
                                           Megan R. Condon (AK Bar No. 1810096)
                                           NATIVE AMERICAN RIGHTS FUND

                                    By:    s/ Teresa B. Clemmer
                                           Teresa B. Clemmer (AK Bar No. 0111059)
                                           Peter H. Van Tuyn (AK Bar No. 8911086)
                                           Karen E. Schmidt (AK Bar No. 1211113)
                                           BESSENYEY & VAN TUYN, LLC

                                           Counsel for Plaintiffs

PLAINTIFFS’ NOTICE OF RELATED CASE                                                          2


         Case 3:20-cv-00223-SLG Document 16 Filed 11/19/20 Page 2 of 3
                           CERTIFICATE OF SERVICE

       I hereby certify that I filed the foregoing PLAINTIFFS’ NOTICE OF RELATED
CASE with the Clerk of the United State District Court for the District of Alaska using
the CM/ECF system, which provided notice of this filing by e-mail to all counsel of
record.

      Dated: November 19, 2020

                                        /s/ Teresa B. Clemmer
                                            Teresa B. Clemmer




PLAINTIFFS’
       CaseNOTICE   OF RELATEDDocument
            3:20-cv-00223-SLG CASE     16 Filed 11/19/20 Page 3 of 3                      3
